DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 1/8/2020 have been reviewed and considered by this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 19150807.6, filed on 1/8/2019.

Information Disclosure Statement
	The information disclosure statement filed on 1/8/2020 has been reviewed and considered by this office action. 

Drawings
	The drawings filed on 1/8/2020 have been reviewed and are considered acceptable. 

Specification
	The specification filed on 1/8/2020 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normal operation” in claims 12 and 13 is a relative term which renders the claim indefinite. The term “normal operation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, does normal operation mean reverting back to a set of optimal parameters prior to experiencing an event? Does it mean any operational point at which the wind turbine is able to produce power under specific conditions? Or does it mean any point in which the wind turbine is not adjusting a parameter to avoid a wind condition? In order to further prosecution, the office will interpret returning to normal operation to refer to any point in which a wind turbine is not adjusting parameters to avoid a wind condition. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “a. currently determining an indicative parameter (A(t)) for a wind hitting the wind turbine from present values for at least one of a generator Gen(t)) and a wind speed (vwind(t)) at each point in time (t);”, “ and “d. setting a detection signal (CEGLM) for an extreme wind gust if at least one of the statistical moments (M3, M4) exceeds a predetermined cut- in threshold value, wherein said setting the detection signal triggers at least one of the following further method steps: i. increasing a setpoint value for a blade pitch angle (Oset); and ii. reducing a setpoint value for a generator speed (nGen,set).”, which analyzed under Step 2A Prong One, is understood as a user mentally determining a parameter from a set of present values and further mentally determining setpoint values for blade pitch angle and generator speed in response to observing a detection signal trigger. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim further recites, “c. calculating at least one of a third and fourth statistical moment for the temporal change variables (dA(t)), which occurred in a past time interval ([t-T, t]), wherein the at least one of the third and fourth statistical moment (M3, M4) is calculated for a distribution of the temporal change values in the time interval ([t-T, t]);”, which further analyzed under Step 2A Prong One, is understood as a calculation/formula which falls under the “Mathematical Formula” grouping of abstract ideas.

This judicial exception is not integrated into a practical application. Claim 1 further recites, “b. forming a temporal change variable (dA(t)) for the parameter (A(t)) at each point in time (t);”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception in the form of data gathering. Further, the claim recites that the limitations are directed to “A method for operating a wind turbine”, which merely links the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 



Dependent claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, review of the limitations of claims (2, 3, 12, 13, and 20) when analyzed under Step 2A Prong One, further recite limitations that can be readily performed using the human mind and thus fall under the “Mental Processed” grouping of abstract ideas. Further review of the claims (4, 5, 8, 9, 10, and 11) as analyzed under Step 2A Prong One, recite limitations that are directed to mathematical equations/formulas which falls under the “Mathematical Equations” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. Claims (6, 7, 14, 15, 16, 17, 18, and 19), as analyzed under Step 2A Prong Two, further adds insignificant extra solution activity in the form of data gathering. 

The claims (6, 7, 14, 15, 16, 17, 18, and 19) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements merely gathering and sending data in a wind turbine application. Analyzed under Berkheimer, gathering data for use in a wind turbine application is well-understood, routine, and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer et al. (US PGPUB 20130033040) in view of Haseba (US PGPUB 20200025648).

Claim 1; Bowyer teaches; A method for operating a wind turbine, the method comprising the steps of: (Bowyer; at least abstract; disclose a system and method for operating a wind turbine to avoid an extreme event)
a. currently determining an indicative parameter (A(t)) for a wind hitting the wind turbine from present values for at least one of a generator speed (nGen(t)) and a wind speed (vwind(t)) at each point in time (t); (Bowyer; at least paragraphs [0012] and [0015]; disclose wherein the system and method includes measuring wind speed parameters using a wind sensing device (lidar) at each point in time)
b. forming a temporal change variable (dA(t)) for the parameter (A(t)) at each point in time (t); (Bowyer; at least Fig. 3; paragraph [0042]; disclose forming a temporal change of the wind parameters over time as the wind event parameter is measured at various distances approaching the turbine)
and, d. setting a detection signal (CEGLM) for an extreme wind gust if at least one of the statistical moments (M3, M4) exceeds a predetermined cut-in threshold value, wherein said setting the detection signal triggers at least one of the following further method steps: (Bowyer; at least paragraph [0042]; disclose various thresholds for determining various extreme wind parameters including an extreme operating gust threshold (50) based upon measured wind parameters and in response to exceeding the threshold, triggering a detection and action signal)
i. increasing a setpoint value for a blade pitch angle (                        
                            θ
                        
                    set); and ii. reducing a setpoint value for a generator speed (nGen,set). (Bowyer; at least paragraphs [0045]-[0046]; disclose wherein in response to detection of an extreme wind event, lowering a generator power (i.e. speed) setpoint or provides new pitch setpoints (i.e. increasing pitch angle) for the rotor blades to move to so that the load on the blades are reduced).
Bowyer appears to be silent on; c. calculating at least one of a third and fourth statistical moment for the temporal change variables (dA(t)), which occurred in a past time interval ([t-T, t]), wherein the at least one of the third and fourth statistical moment (M3, M4) is calculated for a distribution of the temporal change values in the time interval ([t-T, t]); 
and, d. setting a detection signal (CEGLM) for an extreme wind gust if at least one of the statistical moments (M3, M4) exceeds a predetermined cut-in threshold value, wherein said setting the detection signal triggers at least one of the following further method steps:
However, Haseba teaches; c. calculating at least one of a third and fourth statistical moment for the temporal change variables (dA(t)), which occurred in a past time interval ([t-T, t]), wherein the at least one of the third and fourth statistical moment (M3, M4) is calculated for a distribution of the temporal change values in the time interval ([t-T, t]); (Haseba; at least paragraph [0009]; disclose a system and method for a wind turbine in which an evaluation unit calculates a skewness value (i.e. 3rd statistical moment) and a kurtosis value (i.e. 4th statistical moment) for a distribution of temporal change values measured at the wind turbine for a measured parameter (i.e. the wind parameters of Bowyer) for a predetermined time period) 
and, d. setting a detection signal (CEGLM) for an extreme wind gust if at least one of the statistical moments (M3, M4) exceeds a predetermined cut-in threshold value, wherein said setting the detection signal triggers at least one of the following further method steps: (Haseba; at least paragraphs [0035] and [0062]; disclose wherein the system and method determines if the calculated third and fourth (i.e. P value) statistical moments exceed a predetermined threshold value)
Bowyer and Haseba are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing skewness and kurtosis values for trend analysis as taught by Haseba with the known invention of a wind turbine control system as taught by Bowyer to achieve the known result of more efficient wind turbine control. One would be 

Regarding Claim 2; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the setpoint value for the generator speed (nGen,set) is reduced by an offset value (Δn) starting from an actual value for the generator speed (nGen,set) or is set to a predetermined value (nfix). (Bowyer; at least paragraphs [0042] and [0045]; disclose wherein the response (i.e. setpoints) of the generator speed with regards to specific events are stored in a look up table thus the adjusted generator speed setpoints are predetermined values based on the detected event).

Regarding Claims 3 and 20; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the setpoint value for the blade pitch angle (                        
                            θ
                        
                    set) is increased by an offset value (Δ                        
                            θ
                        
                    ) starting from an actual value for the blade pitch angle  (                        
                            θ
                        
                    act) or is set to a predetermined value  (                        
                            θ
                        
                    fix). (Bowyer; at least paragraph [0046]; disclose wherein the blade pitch angle is set to a predetermined setpoint based on the detected event).

Regarding Claim 4; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the temporal change variable (dA(t)) is determined in the form of a differential quotient (ΔA) or a temporal derivative (dA/dt). (Haseba; at least Fig. 3; paragraphs [0039]-[0040]; disclose wherein the temporal change variable is stored as a differential quotient of root mean square values). 

Regarding Claim 6; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the value of the wind speed (vwind) is a measured or estimated value. (Bowyer; at least 

Regarding Claim 8; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the third statistical moment is calculated as M3 = E((X- μ)3), wherein E(.) specifies a formation of an expected value, X specifies values of the distribution and μ = E(X) specifies an expected value of the distribution. (Haseba; at least Fig. 5; equation (4); paragraphs [0053]-[0054]; disclose the equation for calculating the third statistical moment (i.e. skewness) of the temporal change variable).

Regarding Claim 9; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the fourth statistical moment is calculated as M4 = E((X- μ)4), wherein E() specifies a formation of an expected value, X specifies values of the distribution and μ = E(X) an expected value of the distribution. (Haseba; at least Fig. 4A; equation (3); paragraphs [0050]-[0051]; disclose the equation for calculating the fourth statistical moment (i.e. kurtosis) of the temporal change variable).

Regarding Claim 10; the combination of Bowyer and Haseba further teach; The method of claim 3, wherein the offset value (Δ                        
                            θ
                        
                    ) for the bladed pitch angle (                        
                            θ
                        
                    )                        
                             
                        
                    depends on the value of the fourth statistical moment (M4), wherein the offset value (Δ                        
                            θ
                        
                    ) also increases as the value of the fourth statistical moment (M4) increases. (Haseba; at least Figs. 6 and 7; paragraphs [0059], [0062], and [0068]-[0069]; disclose wherein the method utilizes the kurtosis value (fourth statistical moment) for calculating a value P which is representative of the change in a measured temporal value, and as the kurtosis of the measured parameter increases beyond a threshold, a determination is made that an event has occurred and thus would trigger a response such as increasing the offset value of the pitch of 

Regarding Claim 12; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein, if at least one of the statistical moments (M3, M4) falls below a predetermined shutdown threshold value, control of the wind turbine returns to normal operation over a predetermined time duration. (Haseba; at least Fig. 7; paragraph [0069]; disclose wherein if the value P, which is the product of the third and fourth statistical moment, is determined to be below a predetermined threshold, then the monitored parameter is considered to be at an acceptable level and normal control of the wind turbine is performed).

Regarding Claim 13; the combination of Bowyer and Haseba further teach; The method of claim 12, wherein control of the wind turbine only returns to normal operation if the third statistical moment (M3) is not positive. (Haseba; at least paragraphs [0056] and [0069]; disclose wherein when there is a downward trend in the temporal data, the third statistical moment (skewness) will be a negative value and when applied to the value P, will represent values lower than the set threshold and thus provide for normal control of the wind turbine). 

Regarding Claim 15; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the detection signal (CEGLM) for an extreme gust can only be generated when the wind speed is greater than a minimum wind speed. (Bowyer; at least paragraph [0042]; disclose wherein the extreme event detection unit (46) will only generate an extreme operating gust (50) trigger signal when the detected conditions (i.e. wind speed) are greater than a minimum threshold).

Claim 17; the combination of Bowyer and Haseba further teach; The method of claim 1, wherein the detection signal (CEGLM) for an extreme gust can only be generated when the third statistical moment (M3) is greater than a predetermined minimum value and/or increases. (Haseba; at least Fig. 7; paragraph [0069]; disclose wherein a value P, which includes product of the measure of the third and fourth statistical moment, exceeds a predetermined threshold with respect to a measured temporal value (i.e. the wind speed measurement of Bowyer) then a determination is made that a condition exist such as an extreme gust as discussed in the reference of Bowyer). 

Claims 5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer et al. (US PGPUB 20130033040) in view of Haseba (US PGPUB 20200025648) in further view of Mascarell et al. (US PGPUB 20120193918). 

Regarding Claim 5; the combination of Bowyer and Haseba appear to be silent on; The method of claim 1, wherein the parameter (A(t)) is determined as the product of the generator speed (nGen) and wind speed (vwind).
However, Mascarell teaches; The method of claim 1, wherein the parameter (A(t)) is determined as the product of the generator speed (nGen) and wind speed (vwind). (Mascarell; at least paragraph [0012]; disclose a method for calculating a parameter as a product of generator acceleration (i.e. speed) and total moment of inertia of the wind gust (i.e. wind speed)).
Bowyer, Haseba, and Mascarell are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing the product of wind speed and generator speed as a parameter as taught by Mascarell with the known invention of a wind 

Regarding Claim 7; the combination of Bowyer, Haseba, and Mascarell further teach; The method of claim 5, wherein the value for the generator speed (nGen) is a measured value or a setpoint value for the generator speed specified by a controller. (Bowyer; at least paragraphs [0042] and [0045]; disclose wherein the generator speed is a speed specified by a controller). 

Regarding Claim 14; the combination of Bowyer and Haseba appear to be silent on; The method of claim 1, wherein the detection signal (CEGLM) for an extreme gust can only be generated when the generator speed is greater than a minimum speed.
However, Mascarell  teaches; The method of claim 1, wherein the detection signal (CEGLM) for an extreme gust can only be generated when the generator speed is greater than a minimum speed. (Mascarell; at least paragraphs [0011] and [0037]-[0040]; disclose a system and method for controlling a wind turbine in the event of an extreme gust, however, if the detected generator speed is below a certain threshold speed, the system will prevent any corrective measures from taking place).
Bowyer, Haseba, and Mascarell  are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of preventing annunciation of an extreme wind event when a generator speed is below a certain threshold as taught by Mascarell with the known invention of a wind turbine control system as taught by Bowyer and Haseba to achieve the 

Regarding Claim 16; the combination of Bowyer, Haseba, and Mascarell further teach; The method of claim 1, wherein the detection signal (CEGLM) for an extreme gust can only be generated when the wind turbine is being operated and feeds power into the grid. (Mascarell; at least paragraphs [0011] and [0037]-[0040]; disclose wherein the system and method monitors a generator speed and acceleration when determining whether to adjust for a gust event, if the speed/acceleration is below a threshold, the system will prevent counter measures from taking place, thus the system will only provide extreme gust protection when the wind turbine is being operated and feeding power to the grid).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bowyer et al. (US PGPUB 20130033040) in view of Haseba (US PGPUB 20200025648) in further view of Obrecht (US PGPUB 20150233350). 

Regarding Claim 11; the combination of Bowyer and Haseba appear to be silent on; The method of claim 3, wherein the offset value (Δ                        
                            θ
                        
                    ) for the blade pitch angle (                        
                            θ
                        
                    ) depends on the value of an out of plane bending moment of at least one blade, wherein the offset value (Δ                        
                            θ
                        
                    ) also increases as the value of the bending increases.
However, Obrecht teaches; The method of claim 3, wherein the offset value (Δ                        
                            θ
                        
                    ) for the blade pitch angle (                        
                            θ
                        
                    ) depends on the value of an out of plane bending moment of at least one blade, wherein the offset value (Δ                        
                            θ
                        
                    ) also increases as the value of the bending increases. (Obrecht; at least 
Bowyer, Haseba, and Obrecht are analogous art because they are from the same field of endeavor or similar problem solving area, of wind turbine monitoring and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a blade pitch offset with respect to a measured bending moment as taught by Obrecht with the known invention of a wind turbine control system as taught by Bowyer and Haseba to achieve the known result of more efficient wind turbine control. One would be motivated to combine the cited prior art of reference in order to provide a way to provide optimal blade pitch angles with respect to a bending moment as taught by Obrecht (paragraph [0018]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer et al. (US PGPUB 20130033040) in view of Haseba (US PGPUB 20200025648) in further view of Hansen (WO 2019238189). 

Regarding Claim 18; the combination of Bowyer and Haseba appear to be silent on; The method of claim 12, wherein the time duration has a value of 10 seconds to 50 seconds.
However, Hansen teaches; The method of claim 12, wherein the time duration has a value of 10 seconds to 50 seconds. (Hansen; at least Page 4, second and sixth paragraph; disclose wherein the system monitors wind parameters at a period of every 5, 10, or 20 seconds and wherein the system returns to normal control conditions after the difference between a first and third measurement period are below a certain value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of monitoring wind for a specified period before returning to normal operating conditions as taught by Hansen with the known invention of a wind turbine control system as taught by Bowyer and Haseba to achieve the known result of more efficient wind turbine control. One would be motivated to combine the cited prior art of reference in order to provide a way to provide a way to prevent normal operation of the wind turbine before the wind gust has passed as taught by Hansen (page 4, sixth paragraph).

Regarding Claim 19; the combination of Bowyer, Haseba, and Hansen further teach; The method of claim 12, wherein the time duration has a value of 20 seconds to 40 seconds. (Hansen; at least Page 4, second and sixth paragraph; disclose wherein the system monitors wind parameters at a period of every 5, 10, or 20 seconds and wherein the system returns to normal control conditions after the difference between a first and third measurement period are below a certain value).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Spruce et al. (US PGPUB 20140140843): disclose a system and method for detecting an extreme gust over a period of time, and in response to the gust persisting for a predetermined time, providing pitch control to avoid the extreme event.



Andrew Kusiak (Monitoring Wind Farms with Performance Curves): disclose a method for creating performance curves for wind turbines based on collected historical data and using skewness and kurtosis values to determine trends for optimal control.

Carlos Zuluaga (Short-term wind speed prediction based on robust Kalman filtering: An experimental comparison): disclose a method for predicting short term wind events in which skewness and kurtosis values are utilized to help model trends for various events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117